Attachment to Notice of Non-Compliant Amendment

The Applicant’s attention is respectfully directed to the claims filed 7/13/2018 consisting of five (5) pages, hereinafter the “original claims,” and to the claims also filed 7/13/2018 consisting of seven (7) pages, hereinafter the “original claim amendments.”  It is noted that all of claims 1-19 of the “original claims” have been amended to the “original claim amendments” and new claim 20 was also added.  
The Applicant’s attention is also respectfully directed to the claims filed 9/3/2020 consisting of five (5) pages, hereinafter the “new original claims,” and to the claims also filed 9/3/2020 consisting of seven (7) pages, hereinafter the “new claim amendments.”  It is noted that the “new original claims” appear identical in recitation to the “original claims.”    The Applicant’s attention is respectfully directed to the specification filed 9/3/2020 consisting of 77 pages, and to pages 62-66 of said specification, wherein it appears that both the “original claims” and the “new original claims” are identical to the claims listed in said pages 62-66.  
It appears that the Applicant’s wish for the claims of the “new claim amendments” to be examined currently, but said “new claim amendments” are not compliant as the amendments were taken from the “new original claims,” which would be compliant except that the “new original claims” and the said pages 62-66, both of which were filed 9/3/2020 (which is after the “original claim amendments” filing of 7/13/2018) now appear to have replaced the “original claim amendments.” Indeed, it is unclear why the “new original claims” and said pages 62-66 claims were filed with the 9/3/2020 amendments in the first place.
 With respect to said specification filed 9/3/2020 consisting of 77 pages, it is noted that this document also contains the above-noted page 62-66 claims and the Drawings.  These three 
Also, the specification filed 9/3/2020 consisting of 61 pages appears to be the substitution specification referred to in the Applicant’s remarks filed 9/3/2020, but the document has not be identified (within the document) as a “Substitute Specification.”
Lastly, the Applicant’s attention is respectfully directed to MPEP 714 for guidance as to the correct procedure for submitting amendments to the claims, specification, etc.


/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/19/2021